Gilbert, J.,
dissenting. Under the rulings in Reliance Life Insurance Co. v. Hightower, 148 Ga. 843 (98 S. E. 469), and cit., New York Life Insurance Co. v. Patten, 151 Ga. 185 (106 S. E. 183), and Davis v. Metropolitan Life Insurance Co., 161 Ga. 568 (131 S. E. 490), the first question propounded by the Court of Appeals should, in my opinion, be answered in the negative. The only difference between those cases and the present case is that there was no written application mentioned in the question now being answered. It does not seem that the law of the case is different whether there was a written application or not, provided, as in the question now propounded, the policy itself gave notice to the insured. In all three of the cases here cited there were written applications, but the court held in the case first cited: “An insurance company may limit the power of its agent; and when notice that the agent’s power is limited is brought home to the insured in such manner as would put a prudent man on his guard, the insured relies at his peril on any act of the agent in excess of his power. . . The insured is bound by plain and unambiguous limitations upon the power of the agent contained in his policy.” The opinion in that case was written by the late Chief Justice Fish. In it he cited and considered all of the decisions previously rendered by this court, and which are cited as authority in the answer returned by the majority of this court, and additional cases. Obviously, notice of the limitations placed upon the agent is sufficient if it is given in the policy or if it is given in the application. And see Metropolitan Life Insurance Co. v. Alexander, 43 Ga. App. 385 (159 S. E. 124). The rulings in the first two cases were concurred in by all of the Justices. In the Davis ease there were five concurrences and one dissent. For these reasons the writer can not concur in the answer to either of the two questions.